              Case 1:18-cv-02399 Document 3-2 Filed 10/18/18 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 NATIONAL ASSOCIATION OF CRIMINAL
 DEFENSE LAWYERS,

                         Plaintiff,

         v.                                          Civil Action No.: 18-cv-2399

 FEDERAL BUREAU OF PRISONS, et al.,

                         Defendants.


                                       [PROPOSED] ORDER

         Upon consideration of the motion to admit Catherine Crump, pro hac vice, as additional

counsel in this action, it is hereby

         ORDERED that the motion is granted.



DATED:
                                                    United States District Court Judge




                                               1
